Exhibit 10.2

TXU

DEFERRED COMPENSATION PLAN

for

OUTSIDE DIRECTORS

(As amended and restated effective May 18, 2006)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

Contents

 

TXU Deferred Compensation Plan for Outside Directors

   1

Section 1. Purpose

   3

Section 2. Definitions

   3

Section 3. Deferral Participation and Election

   7

Section 4. Matching Award

   7

Section 5. Separate Accounts

   7

Section 6. Investment and Funding

   8

Section 7. Distribution of Account Values

   9

Section 8. Termination of Service

   9

Section 9. Nontransferability

   10

Section 10. Designation of Beneficiaries

   10

Section 11. Rights of Participants

   10

Section 12. Administration

   10

Section 13. Amendment of Termination of the Plan

   11

Section 14. Change in Control

   11

Section 15. Requirements of Law

   11

Section 16. Withholding Taxes

   11

 

2



--------------------------------------------------------------------------------

TXU

DEFERRED COMPENSATION PLAN

for

OUTSIDE DIRECTORS

(As amended and restated effective May 18, 2006)

Section 1. Purpose

1.1 Purpose. The TXU Deferred Compensation Plan for Outside Directors (the
“Plan”) was established, effective July 1, 1995, was renamed and restated
effective May 12, 2000 in connection with the corporate name change of the
Company, was further amended and restated August 18, 2000, August 18,
2001, July 1, 2002, February 18, 2005, February 16, 2006, to be effective as of
January 1, 2005 in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and is hereby further amended and
restated on May 18, 2006. The primary purpose of the Plan is to provide deferred
compensation to Outside Directors which is directly related to the performance
of common stock of the Company. The Plan is designed as an unfunded arrangement
under the provisions of the Employee Retirement Income Security Act of 1974 and
of the Internal Revenue Code.

Section 2. Definitions

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meanings set forth below:

 

  (a) “Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

 

  (b) “Board of Directors” means the Board of Directors of the Company.

 

  (c) “Change in Control” means the occurrence of any one or more of the
following events:

(i) individuals who, on May 20, 2005, constitute the Board of Directors (the
“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to May 20, 2005 whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to

 

3



--------------------------------------------------------------------------------

directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any entity a majority of the voting securities or other voting
interests of which are owned, directly or indirectly, by the Company
(“Subsidiary”), (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below), (E) with
respect to any Eligible Executive, pursuant to any acquisition by such Eligible
Executive or any group of persons including such Eligible Executive (or any
entity controlled by such Eligible Executive or controlled by any group of
persons including such Eligible Executive); or (F) a transaction (other than one
described in paragraph (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(F) does not constitute a Change in Control under this paragraph (ii);

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders other than
approval required solely by Article XI of the Company’s articles of
incorporation, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation or other entity resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
or other entity that, directly or indirectly, has beneficial ownership of at
least 95% of the voting securities eligible to elect directors (or persons
performing similar functions) of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by voting securities into which such Company Voting Securities were
converted or for which such Company Voting Securities were exchanged pursuant to
such Business Combination), and such voting power of the Parent Corporation (or,
if there is no Parent Corporation, the

 

4



--------------------------------------------------------------------------------

Surviving Corporation) among the holders thereof is held in substantially the
same proportion as the voting power of such Company Voting Securities held by
the holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation, as the case may be, or
any Subsidiary thereof), is or becomes the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors (or persons performing similar functions)
of the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors (or similar governing body) of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or, if any director was elected after such time but prior to the
consummation of such Business Combination, such director was elected to fill a
vacancy on the Board created in the ordinary course and qualifies as an
Incumbent Director (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

  (d) “Committee” means the Organization and Compensation Committee of the Board
of Directors.

 

  (e) “Company” means TXU Corp., its successors and assigns.

 

  (f) “Compensation” means the annual retainer(s) payable to Directors in cash
or in Stock.

 

  (g) “Director” means a member of the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

  (h) “Disability” means a medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than 12 months,
as a result of which the Participant is entitled to receive, and has been
receiving for a period of not less than three months, income replacement
benefits under one or more welfare plans of the Company.

 

  (i) “Equity Awards” means awards granted to an Outside Director under the TXU
2005 Omnibus Incentive Plan.

 

  (j) “Maturity Period” means the period over which compensation deferrals,
Equity Awards and Matching Awards are deferred as elected by a Participant in
accordance with the provisions of this Plan.

 

  (k) “Outside Director” means a Director who is not a current or former officer
or employee of the Company or any of its subsidiaries.

 

  (l) “Participant” means an Outside Director who elects to participate in the
Plan and whose account(s) has not been completely distributed.

 

  (m) “Performance Unit” means a measure of participation under the Plan having
a value equal to the value of a share of Stock, as determined by the value of
such Stock in the Trust.

 

  (n) “Plan Administrator” means the Committee or, if applicable, the person
appointed to assist the Committee in carrying out the operations of the Plan.

 

  (o) “Plan Year” means, for Plan Years beginning on or before July 1, 2004, the
twelve-month period beginning July 1 and ending June 30. The Plan Year beginning
July 1, 2005, shall mean the six-month period beginning July 1, 2005 and ending
December 31, 2005. Thereafter, Plan Year shall mean the twelve-month period
beginning January 1 and ending December 31.

 

  (p) “Retirement” means the first day of the month following the later of
(i) attaining age sixty-five or (ii) termination of service on the Board for any
reason other than death or Disability.

 

  (q) “Stock” means common stock of the Company.

 

  (r) “Trust” means the irrevocable grantor trust established by the Company to
purchase, hold, and sell shares of Stock so as to establish the number and value
of Performance Units allocable to Participants’ accounts and from which benefits
under the Plan will be paid.

 

  (s)

“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code section 152(a)) of a Participant, loss
of the

 

6



--------------------------------------------------------------------------------

Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Participant.

Section 3. Deferral Participation and Election

3.1 Participation. Each Outside Director may elect to defer a percentage of
Compensation and/or an Equity Award (in 25 percent increments up to 100 percent)
by filing with the Plan Administrator, prior to the applicable Plan Year, an
irrevocable written election to defer such amount and to elect the Maturity
Period for such deferral.

3.2 Extension of Maturity Date. A Participant may, subject to, and in accordance
with, procedures and guidelines approved from time to time by the Plan
Administrator, extend the Maturity Period relating to any such deferral,
provided that: (i) any such modification is made at least twelve (12) months
prior to the date that the deferrals would otherwise mature, (ii) such extension
results in such deferral being paid at least five (5) years after the date that
such deferral would have otherwise been paid in the absence of such extension,
and (iii) only one extension shall be allowed with respect to any deferral.

3.3 Special Deferral Election for 2005 Transition Period. Each Outside Director
shall be provided a special one-time election, consistent with the provisions of
Notice 2005-1 issued by the Internal Revenue Service under Section 409A of the
Internal Revenue Code, to be made on or before March 15, 2005, in order to elect
(or re-elect) the deferral of Compensation payable during the period beginning
July 1, 2005 and ending December 31, 2005, and/or the deferral of Equity Awards
which may be made during 2005.

3.4 Compensation Reductions. Compensation deferred under the Plan will be
ratably deducted in each quarter of the Plan Year.

Section 4. Company Matching Award Prior to July 1, 2005; Maturity Period

4.1 Matching Award. For Plan Years, which began on or prior to July 1, 2004, a
Matching Award was credited to each Participant’s account by the Company in an
amount equal to 150 percent of the amount deferred by the Participant. Such
Matching Award was deemed to have occurred on the first day of the applicable
Plan Year. Beginning July 1, 2005, no additional Matching Awards shall be made
under this Plan.

4.2 Maturity Period. Compensation deferrals, Equity Awards and Matching Awards
shall have an initial Maturity Period of not fewer than three nor more than ten
years as indicated in the written election. The Maturity Period shall begin on
the first day of the Plan Year in which the Compensation deferral, Equity Awards
and Matching Award is made.

Section 5. Participant Accounts

 

7



--------------------------------------------------------------------------------

5.1 Separate Accounts. The Plan Administrator shall establish and maintain an
individual account for Compensation and Equity Award deferrals elected by each
Participant and the Matching Awards for each Plan Year. The account shall be
credited as of the first day of the Plan Year with the amount of Compensation
and Equity Awards to be deferred during the Plan Year and (for Plan Years which
began on or prior to July 1, 2004) the related Matching Award.

5.2 Performance Units. Any and all amounts credited to a Participant’s account
shall be converted into Performance Units as of the applicable date. After
notification of the number of shares acquired by the Trust with the aggregate
credits to Participants, as provided in Subsection 6.2, the Plan Administrator
will allocate an equal number of Performance Units, including fractional units,
to individual accounts based on the percentage relationship of each
Participant’s credits to the total of such credits for all Participants.

5.3 Dividend Equivalent Credits. Additional Performance Units shall be credited
to a Participant’s account as Dividend Equivalent Credits. Such amount shall be
determined by multiplying the Performance Units recorded in a Participant’s
account by the amount of any regular or special cash dividend declared on each
share of the Stock and dividing the product by the amount paid by the Trust for
a share of Stock with the dividend amounts.

5.4 Date of Credit. Dividend Equivalent Credits shall be credited to a
Participant’s account as of the same date as the cash dividend on the Stock is
paid to shareholders.

5.5 Unsecured Interest. All Performance Units credited to the account of each
Participant shall be for record purposes only. No Participant or Beneficiary
shall have any security interest whatsoever in any assets of the Company. To the
extent that any person acquires a right to receive payments under the Plan, such
right shall not be secured or represented by any issued Stock or common stock to
be issued.

Section 6. Investment and Funding

6.1 Grantor Trust. The benefits to be derived by Participants in the Plan will
be funded through the Trust; provided, however, that any Stock, cash, or other
property held by the Trust that was contributed by the Company shall at all
times be subject to the claims of general creditors of the Company.

6.2 Funding of Trust. Upon determination of the total credits to Participants’
accounts for a Plan Year, the Company shall promptly provide the Trust with
resources in the aggregate of such amounts. The Trustee will invest such
aggregate amounts in shares of the Stock and promptly notify the Plan
Administrator of the number of shares so acquired. The Trustee will use any cash
dividends received on Stock held in the Trust to buy additional shares of Stock
(or enroll the shares in the Company’s Dividend Reinvestment Plan) and promptly
notify the Plan Administrator of the number of shares so acquired.

6.3 Distributions from Trust. The Trustee, upon notification from the Plan
Administrator, will make the distributions of matured benefits to Participants
or their Beneficiaries as provided in the Plan. If Trust assets are insufficient
to pay the amount of a

 

8



--------------------------------------------------------------------------------

matured benefit, the Company will pay such deficiency directly to the
Participant or Beneficiary. Any assets held in the Trust, which the Trustee
determines to be in excess of those required to pay the benefits when due to
Participants may be returned to the Company.

6.4 Voting of Stock Held in Trust. Stock held in the Trust shall be voted by the
Trustee in its discretion.

Section 7. Distribution of Account Values

7.1 Value of a Participant’s Account. The value of a Participant’s account will
equal the net proceeds received by the Trust from the sale of shares equal in
number to the number of Performance Units representing the Participant’s
deferred Compensation and Equity Awards, and (for Plan Years beginning on or
prior to July 1, 2004) Matching Awards applicable to the designated Maturity
Period, together with all Dividend Equivalent Credits earned thereon.

7.2 Form and Timing of Distribution. The value of a Participant’s account at
maturity shall be determined as provided in Subsection 7.1. The value of the
Participant’s account at maturity shall be paid in cash. Payment shall be made
as soon as practicable, but in no event later than thirty (30) days, following
maturity of the Participant’s account. No interest shall accrue or be paid from
date of maturity to date of payment on such amounts.

7.3 Distribution in the Event of an Unforeseeable Emergency. If a Participant
encounters an Unforeseeable Emergency, the Plan Administrator in its absolute
discretion may direct the Company to pay to such Participant such portion of the
Account, including the entire amount if appropriate, as the Plan Administrator
shall determine to be necessary to satisfy the need presented by such
Unforeseeable Emergency, plus amounts necessary to pay all taxes and penalties
reasonably anticipated as a result of the distribution. A distribution on
account of an Unforeseeable Emergency may not be made to the extent such
emergency may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation would not itself cause severe financial hardship).

Section 8. Termination of Service

8.1 Termination of Service Due to Death or Disability. In the event a
Participant’s service is terminated by reason of death or Disability, all
amounts credited to the account shall mature upon such termination. The
Participant or the Participant’s Beneficiary shall then receive, as soon as
practicable after the date of such termination, a distribution of the
Participant’s account based on the value of the account as provided in
Subsection 7.1.

8.2 Termination of Service Prior to the End of the Plan Year. In the event a
Participant’s service is terminated for any reason prior to the end of the Plan
Year, the deferred Compensation, Matching Award (if applicable), and Dividend
Equivalent Credits for such Plan Year will be recomputed as of the date of
termination. The value of the recomputed account shall be an amount equal to the
sum of: (a) the deferred Equity Awards, plus (b) the product of the value of the
Performance Units at the date of termination representing deferred

 

9



--------------------------------------------------------------------------------

Compensation and related Matching Awards (if applicable) credited to the
Participant’s account multiplied by a fraction, the numerator of which is the
actual Compensation reduction for the portion of the Plan Year preceding
termination, and the denominator of which is the Compensation reduction elected
for the entire Plan Year.

Section 9. Nontransferability

9.1 Nontransferability. In no event shall the Company make any distribution or
payment under this Plan to any assignee or creditor of a Participant or a
Beneficiary. Prior to the time of a distribution or payment hereunder, a
Participant or a Beneficiary shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan.

Section 10. Designation of Beneficiaries

10.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death, are to receive the amounts
which otherwise would have been paid to the Participant. All Beneficiary
designations shall be in writing and signed by the Participant, and shall be
effective only if and when delivered to the Plan Administrator during the
lifetime of the Participant. A Participant may, from time to time during the
Participant’s lifetime, change the Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Plan Administrator. The payment of amounts
shall be in accordance with the last unrevoked written designation of the
Beneficiary that has been signed and so delivered.

10.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event a Participant shall not designate a
Beneficiary or Beneficiaries, or if for any reason such designation shall be
ineffective, in whole or in part, as determined solely in the discretion of the
Plan Administrator, the distribution that otherwise would have been paid to such
Participant shall be paid to the Participant’s estate and in such event the term
“Beneficiary” shall include the Participant’s estate.

Section 11. Rights of Participants

11.1 Board Membership. All Participants understand that the shareholders elect
them; therefore, nothing in the Plan shall interfere with or limit in any way
the manner in which a Director is elected and serves in such capacity nor confer
upon a Participant any additional right to continue to serve as a Director.

Section 12. Administration

12.1 Administration. The Committee, shall be responsible for the administration
of the Plan. The Committee is authorized to interpret the Plan, to prescribe,
amend, and rescind rules and regulations relating to the Plan, provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company, and to make all other determinations necessary

 

10



--------------------------------------------------------------------------------

or advisable for the administration of the Plan or to delegate such duties to
the Plan Administrator. The determination of the Committee, interpretation or
other action made or taken pursuant to the provisions of the Plan, shall be
final, binding and conclusive for all purposes and upon all persons whomsoever.
The Committee shall appoint a Plan Administrator to assist in carrying out the
operations of the Plan.

12.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant, which shall set forth, at a minimum, the
Participant’s account balances as of the end of the most recent Plan Year.

12.3 Costs. Participants shall bear costs equal to the costs incurred by the
Trust related to the purchase and sale of Stock by the Trust. The Company shall
pay all other costs of the Plan and the Trust.

Section 13. Amendment or Termination of the Plan

13.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Any such amendment, termination, or
suspension of the Plan shall be effective on such date as the Board of Directors
may determine. An amendment or modification of the Plan may affect Participants
at the time thereof as well as future Participants, but no amendment or
modification of the Plan for any reason may diminish any Participant’s account
as of the effective date thereof. Upon Plan termination, Subsection 8.2 shall
apply as if the Plan termination date were the termination of service date.
Following termination of the Plan, no additional deferrals shall be permitted,
no additional extensions shall be permitted under Section 3.2, and Participant’s
accounts shall be distributed in accordance with the terms of the Plan without
regard to such termination.

Section 14. Change in Control

14.1 Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control the provisions set forth in Section 8.2 relating to the
recomputation of a Participant’s account shall no longer apply such that, upon
distribution of a Participant’s account, such Participant shall be entitled to
the full value of all Performance Units being distributed without forfeiture or
recomputation of any kind. All amounts that would mature following such Change
in Control, shall mature and be paid as of the date they would otherwise mature
under the terms of the Plan.

Section 15. Requirements of Law

15.1 Governing Law. The Company intends that this Plan shall satisfy the
requirements of Code section 409A and the regulations issued thereunder, and the
Plan shall be construed and interpreted to that end. To the extent not preempted
by Federal law, the Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Texas.

Section 16. Withholding Taxes

 

11



--------------------------------------------------------------------------------

16.1 Withholding Taxes. The Company shall have the right to deduct from all cash
payments under the Plan or from a Participant’s compensation an amount necessary
to satisfy any Federal, state, or local withholding tax requirements.

EXECUTED on May 18, 2006, to be effective as of May 18, 2006.

 

TXU CORP. By:   /s/ Riz Chand  

Riz Chand

Senior Vice-President

Human Resources

 

12